DETAILED ACTION
This action is pursuant to the claims filed on 05/26/2021. Claims 8, 11, 12, and 15-33 are pending. Claims 11, 12, 15, and 22-30 are withdrawn as being directed to a non-elected invention. A non-final action on the merits of claims 8, 16-21, and 31-33 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
Claim Objections
Claim 16 is/are objected to because of the following informalities:  
Claim 16; “the rigid substrate is semiconductor” should read “the rigid substrate is a semiconductor”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 16-17, 21, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. PGPub No. 2015/0065820) in view of Kinser (U.S. PGPub No. 2018/0020957), in view of Hetke (U.S. PGPub No. 2007/0123765), in view of Payvar (U.S. PGPub No. 2005/0004476), and in further view of Etzkorn (U.S. PGPub No. 2014/0200424).
Regarding claim 8, Ho teaches an implantation apparatus (Fig 3r) comprising:(a) a rigid substrate (Fig 3r substrate 302; [0067] discloses as silicon wafer (i.e., rigid)); (b) at least one sacrificial layer (Fig 3q-3r and [0222], sacrificial layer 304); and (c) a flexible implantable device (Fig 3r implantable device 300r separated from substrate 302; [0046 and 0074] disclosing polymeric material of biocompatible layer 310 of implantable device as deformable) comprised of: a first biocompatible polymer layer (Fig 3r first biocompatible layer 310); a structural layer (Fig 3r electrical interconnects 338 and sensor electrode 340 define a structural layer); a second biocompatible polymer layer (Fig 3r second biocompatible layer 358; [0182] discloses both biocompatible layers being polymers); where the at least one sacrificial layer is soluble in aqueous solutions ([0223] sacrificial layer 304 removable in fluid including DI water) and where the flexible implantable device is configured to become independently movable relative to the substrate as the sacrificial layer dissolves (Fig 3r, where the structural layer and second biocompatible polymer layer are configured to allow the attachment of conducting leads (Fig 3r, electrical contacts 324, electrical interconnects 326, electrical interconnects 338 are attached to the structural layer and biocompatible layer 358 (i.e., they are configured to allow the attachment of contacts/interconnects 324, 326, 338)) to create a path between the structural layer and an external circuit (Figs 1 and 3r, interconnects 151 and 157 connect bio-interactive electronics 160  and circuitry of controller 150 to external circuit of external reader 120 via a wireless connection 171). Ho further teaches wherein the sacrificial layer can comprise one or more metal layers ([0328]).
Ho is silent to the specific material of the at least one sacrificial layer.
In related prior art, Kinser teaches a similar device wherein a similar sacrificial layer comprises a biodegradable metal that is compatible for insertion into the human body ([0031]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sacrificial layer of Ho in view of Kinser to incorporate a sacrificial layer comprising a biodegradable metal. Doing so would be a simple substitution of one well-known sacrificial layer material (Ho [0328]) for another well-known sacrificial layer material (Kinser [0031]) to yield the predictable result of providing a sacrificial layer that is biodegradable and biocompatible to dissolve over time in the human body ([0031]).
Ho fails to teach wherein the path between the conducting leads and external circuit is an electrical path.
In related prior art, Payvar teaches a similar implantable device (Fig 1 implantable lead 104) wherein sensors of the implantable device may be connected to external circuitry interchangeably via wireless or wired means ([0186] sensors 209 and 206 can be connected to circuitry of housing 201 via wireless or wired means). 
In related prior art, Hetke teaches a similar implantable electrode (Fig 1 and [0034] discloses use with long-term implants) wherein a similar part of a structural layer is exposed through a similar biocompatible polymer layer (Fig 1 bond pads 13, [0036] describes bond pads as formed by openings in a dielectric layer; [0035] discloses dielectric as a polymer) to allow an attachment of conducting leads to the structural layer to create an electrical path between the structural layer and a circuit external to the flexible implantable device (Fig 1 and [0035-0036], bond pads 13 configured to connect with external instrumentation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second biocompatible layer of Ho in view of Kinser, Payvar and Hetke to incorporate a bond pad exposed through the second biocompatible layer such that the structural layer and second biocompatible layer is configured to allow the attachment of conducting leads. Doing so would be a simple substitution of one well-known connection means for transmitting electrical signals (Ho, wireless connection) for another well-known connection means for transmitting electrical signals (Hetke, bond pads 13 and [0035-0036]) to yield the expected and predictable result of transmitting electrical signals from the implantable device to an external circuit (Payvar [0186]).
Ho fails to teach wherein the at least one sacrificial layer extends past the flexible implantable device in a plan view.
In related prior art, Etzkorn teaches a similar implantable device (Fig 5G-H) wherein a similar at least one sacrificial layer extends past the flexible implantable device in a plan view (Fig 5G, sacrificial layer 510). It would have been an obvious matter of design choice to one In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Regarding claim 16, Ho further teaches wherein the substrate is a semiconductor ([0067] substrate 302 is a silicon wafer).
Regarding claim 17, Ho further teaches wherein the substrate is silicon ([0067] substrate 302 is a silicon wafer).
Regarding claim 21, Ho further teaches where the structural layer comprises an electrically conductive component, a fluidic channel, or a sensor (Fig 3r electrical interconnects 338 and sensor electrode 340 define a structural layer).
Regarding claim 31, Ho teaches an implantation apparatus (Fig 3r) comprising: (a) a rigid substrate (Fig 3r substrate 302; [0067] discloses as silicon wafer (i.e., rigid)); (b) at least one sacrificial layer (Fig 3q-3r and [0222], sacrificial layer 304); and (c) a flexible implantable device (Fig 3r implantable device 300r separated from substrate 302; [0046 and 0074] disclosing polymeric material of biocompatible layer 310 of implantable device as deformable) comprised of: a first biocompatible polymer layer (Fig 3r first biocompatible layer 310); a structural layer (Fig 3r sensor electrode 340 define a structural layer); a second biocompatible polymer layer (Fig 3r second biocompatible layer 358; [0182] discloses both biocompatible layers being polymers); and (d) conducting leads (Fig 3r interconnects 338, 326 and electrical contacts 324), where the at least one sacrificial layer is soluble in aqueous solutions ([0223] sacrificial layer 304 removable in fluid including DI water) and where the flexible implantable device is configured to become independently movable relative to the rigid substrate as the at least one sacrificial layer dissolves (Fig 3r, implantable device separates from substrate 302 after sacrificial layer 304 dissolves), and where the conducting leads are attached to the structural layer (Fig 3r, electrical interconnects 338 are attached to the structural layer 340) to create a path between the structural layer and a circuit external to the flexible implantable device (Figs 1 and 3r, interconnects 151 and 157 connect bio-interactive electronics 160 and circuitry of controller 150 to external circuit of external reader 120 via a wireless connection 171). Ho further teaches wherein the sacrificial layer can comprise one or more metal layers ([0328]).
Ho is silent to the specific material of the at least one sacrificial layer.
In related prior art, Kinser teaches a similar device wherein a similar sacrificial layer comprises a biodegradable metal that is compatible for insertion into the human body ([0031]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sacrificial layer of Ho in view of Kinser to 
Ho fails to teach wherein the path between the conducting leads and external circuit is an electrical path.
In related prior art, Payvar teaches a similar implantable device (Fig 1 implantable lead 104) wherein sensors of the implantable device may be connected to external circuitry interchangeably via wireless or wired means ([0186] sensors 209 and 206 can be connected to circuitry of housing 201 via wireless or wired means). 
In related prior art, Hetke teaches a similar implantable electrode (Fig 1 and [0034] discloses use with long-term implants) wherein a similar part of a structural layer is exposed through a similar biocompatible polymer layer (Fig 1 bond pads 13, [0036] describes bond pads as formed by openings in a dielectric layer; [0035] discloses dielectric as a polymer) to allow an attachment of conducting leads to the structural layer to create an electrical path between the structural layer and a circuit external to the flexible implantable device (Fig 1 and [0035-0036], bond pads 13 configured to connect with external instrumentation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second biocompatible layer of Ho in view of Kinser, Payvar and Hetke to incorporate a bond pad exposed through the second biocompatible layer such that the conducting leads are attached to the structural layer to create an electrical path to an external circuit. Doing so would be a simple substitution of one well-known connection means for transmitting electrical signals (Ho, wireless connection) for another well-
Ho fails to teach wherein the at least one sacrificial layer extends past the flexible implantable device in a plan view.
In related prior art, Etzkorn teaches a similar implantable device (Fig 5G-H) wherein a similar at least one sacrificial layer extends past the flexible implantable device in a plan view (Fig 5G, sacrificial layer 510). It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the sacrificial layer of Ho in view of Kinser, Payvar, Hetke, and Etzkorn to incorporate a sacrificial layer extending past the flexible implantable device in a plan view, since applicant has not disclosed that the sacrificial layer extending past the flexible implantable device in a plan view solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the sacrificial layer not extending past the implantable device in a plan view as taught by Ho. Furthermore, the examiner fails to find any criticality in the applicant’s specification regarding the sacrificial layer extending past the flexible implantable device in a plan view. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 32, 
An alternate embodiment of Ho (Fig 10) teaches wherein a similar flexible implantable device is configured to become separable from the rigid substrate along a direction parallel to the rigid substrate as the at least one sacrificial layer dissolves (Fig 10, substrate 1004 and sacrificial layer 1002; dissolving of sacrificial layer 1002 would enable the device 1000 to separate in a parallel direction to the substrate 1004 (e.g., the orientation of the device of Fig 10 is rotated 90 degrees such that when the sacrificial layer 1002 dissolves the device separates in a parallel direction to the substrate 1004 via gravity)). Therefore it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have further modified the device of Ho in view of the alternate embodiment of Ho to provide the rigid substrate and flexible implantable device to be interfaced in such a way that they are capable of separation in a parallel direction when the sacrificial layer dissolves, since applicant has not disclosed that the direction of separation of the implantable device and rigid substrate solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the flexible implantable device being configured to separate from the rigid substrate in any direction. 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Kinser, in view of Payvar, in view of Hetke, in view of Etzkorn as applied to claim 8, and in further view of NPL-1 (“Modeling the Insertion Mechanics of Flexible Neural Probes Coated with Sacrificial Polymers for Optimizing Probe Design”; hereinafter referred as Singh).
Regarding claims 18-19, in view of the combination of claim 8 above, Ho further teaches wherein the sacrificial layer may be dissolved in as quickly as 5 minutes ([0236-0237]).
Ho fails to explicitly teach wherein the sacrificial layer is configured to dissolve in vivo.
In related prior art, Singh teaches the use of sacrificial layers configured to dissolve in physiological fluids in vivo with implantable probes (Page 2 paragraph 5). Singh further teaches wherein the sacrificial layer degrades rapidly to allow for the implant to be exposed to the nearby target tissue (Page 2 paragraph 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sacrificial layer of Ho in view of Payvar, Hetke, Etzkorn, and Singh to incorporate the sacrificial layer configured to dissolve in vivo. Providing a sacrificial layer configured to dissolve in vivo advantageously provides the implant with temporarily increased mechanical strength during implantation (Page 2 paragraph 5 beginning with “Another approach…”).
The Ho/Kinser/Payvar/Singh combination discloses the invention substantially as claimed above except for the sacrificial layer being configured to dissolve within 30 minutes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use provide a sacrificial layer configured to dissolve within 30 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to allow for the sacrificial layer to provide temporary increased mechanical strength during implantation and then degraded to allow for the implant to be exposed to the target tissue (Ho [0236-0237]; Singh Pg 2 paragraph 5).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. PGPub No. 2011/0230747) in view of Ho.
Regarding claim 20, Rogers teaches an implantation apparatus (Fig 5a implantable biomedical device 100(4) with substrate and sacrificial layer as disclosed in fig 6 step 604) comprising: (a) a substrate; (b) at least one sacrificial layer (Fig 6, step 604 disclosing ; and (c) a flexible implantable device (Fig 5a implantable biomedical device 100(4); [0037] discloses flexibility of implantable devices including 100(4)) comprised of: a first biocompatible polymer layer ([0040] discloses polymer as suitable for biocompatible/dielectric layers; based on the broadest interpretation of ‘biocompatible polymer layer’, the dielectric layers will be interpreted as biocompatible layers given the same biocompatible material selection and capability of being implanted within a body; first dielectric layer of step 606 is interpreted as the first biocompatible layer), a structural layer comprising a stimulating electrode (Fig 6 steps 608 and 612; semiconductor component and electrode define structural layer; steps 710/712 of Fig 7 disclose stimulating electrode), and a second biocompatible polymer layer (Fig 6 step 610, second dielectric layer), where the at least one sacrificial layer is soluble in aqueous solutions and where the flexible implantable device is configured to become independently movable relative to the rigid substrate as the at least one sacrificial layer dissolves (Fig 6 step 616 discloses the sacrificial layer as being dissolved (i.e., soluble in an aqueous solution), substrate-free structure is necessarily independently movable relative to the substrate), where part of the structural layer is exposed through the second biocompatible polymer layer (Fig 6 step 610 at least part of semiconductor component and electrode are exposed through second dielectric layer), and where the stimulating electrode is exposed (Fig 6 steps 610 and 612; electrode is placed in physical contact with exposed distal end of inorganic semiconductor, thus the electrode is exposed).
The first embodiment (Fig 5a) of Rogers fails to explicitly teach wherein part of the structural layer is exposed to allow an attachment of conducting leads to the structural layer to create an electrical path between the structural layer and a circuit external to the flexible implantable device.
However, an alternative embodiment of Rogers (Fig 1a) teaches a similar implantable device wherein a similar structural layer is configured to allow an attachment of conducting leads to the structural layer to create an electrical path between the structural layer and a circuit external to the flexible implantable device (Fig 1a, circuit board 112 external to device 100(a); conducting leads of cable 110 create electrical connection between circuit and structural layer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structural layer of the first embodiment of Rogers in view of the second embodiment to incorporate an exposed section of the structural layer through the second biocompatible layer to allow an attachment of conducting leads to the structural layer to create an electrical connection with an external circuit. Doing so would have been obvious to one of ordinary skill in the art to yield the expected advantage of allowing for communication with a circuit board, which may be used in conjunction with known software, memory devices, user interfaces, and power sources to analyze data obtained from device ([0124]).
Rogers fails to explicitly teach a material selection of the substrate such that the substrate is rigid.
In related prior art, Ho teaches a similar implantable device wherein a similar substrate is provided with a sacrificial layer and biocompatible layers (Fig 3q, working substrate 302, sacrificial layer 304, biocompatible layers 310/358) wherein the substrate is rigid ([0067] silicon wafer). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of Rogers in view of Ho to incorporate a rigid substrate material to arrive at the device of claim 20. Providing a rigid .
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Ho as applied to claim 20, and in further in view of Etzkorn.
Regarding claim 33, the Rogers/Ho combination teaches the device of claim 20 as stated above.
Rogers fails to teach wherein the at least one sacrificial layer extends past the flexible implantable device in a plan view.
In related prior art, Etzkorn teaches a similar implantable device (Fig 5G-H) wherein a similar at least one sacrificial layer extends past the flexible implantable device in a plan view (Fig 5G, sacrificial layer 510). It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the sacrificial layer of Rogers in view of Ho and Etzkorn to incorporate a sacrificial layer extending past the flexible implantable device in a plan view, since applicant has not disclosed that the sacrificial layer extending past the flexible implantable device in a plan view solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the sacrificial layer not extending past the implantable device. Furthermore, the examiner fails to find any criticality in the applicant’s specification regarding the sacrificial layer extending past the flexible implantable device in a plan view. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
Applicant’s arguments, see remarks, filed 05/26/2021, with respect to the rejection(s) of claim(s) 8 and 16-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of the Etzkorn reference for claims 8, 16-19, 21, and 32. A new grounds of rejection is made in view of the Rogers reference for claims 20 and 33
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ADAM Z MINCHELLA/Examiner, Art Unit 3794